Citation Nr: 0619846	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  02-13 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) death 
benefits.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The appellant claims that her deceased spouse had recognized 
service in the Armed Forces of the United States.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the appellant's claim of entitlement 
to VA death pension benefits on the basis that her deceased 
spouse did not have qualifying service as a veteran.  

The Board denied the appellant's claim in April 2003.  The 
appellant appealed this decision.  In December 2005, the 
United States Court of Appeals for Veterans Claims (Court) 
issued an Order that vacated the Board's April 2003 decision 
and remanded the matter to the Board for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service. 38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2005).  As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a "veteran," defined as "a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A § 101(2); 38 
C.F.R. § 3.1(d).  See Selley v. Brown, 6 Vet. App. 196, 198 
(1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9 (2005).  
Such service, however, must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203 (2005). 

A VA Form 07-3101 (Request for Information) dated in February 
1975 reflects that the RO contacted the United States 
National Personnel Records Center (NPRC) and requested 
verification service claimed by the appellant's husband.  The 
request for information included the name of the appellant's 
husband, alleged service dates, a service number, place of 
birth, and a date of birth of May [redacted], 1926.  The response, 
which was received in July 1975, was that the subject had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces.

As part of her appeal, the appellant submitted various 
documents and certificates that report different 
identification information relating to her deceased husband.  
The appellant used an alternate spelling of her husband's 
first name (Felefe) in the documents she provided to VA.  She 
also provided documents that listed her husband's date of 
birth as March [redacted], 1927, and March [redacted], 1929, and an ASN of 
[redacted] rather than the previously researched [redacted].  There 
is nothing in the claims file to suggest the NPRC conducted a 
records search with this alternate information, or that such 
a request was made.  As indicated by the Court in its 
December 2005 Order, the record therefore contains evidence 
that would warrant a further request to the service 
department to verify or recertify additional military 
service.  See Sarmiento v. Brown, 7 Vet. App. 80, 82 (1994); 
see also Laruan v. West, 11 Vet. App. 80, 82 (1998) 
(observing that if there is reason to believe that 
information provided to service department was erroneous, 
e.g., misspelled name, VA may be required to resubmit request 
for information to service department).

Additionally, on remand the RO/AMC must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
The RO/AMC should also request that the claimant provide any 
evidence in her possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1) (2005); 38 U.S.C.A. § 5103A(g) (West 
2002).

Accordingly, the case is REMANDED for the following action:

1.  Inform the appellant about (1) the 
information and evidence not of record 
that is necessary to substantiate her 
claim, i.e., acceptable evidence of 
qualifying military service, as well as 
what evidence is considered inadequate for 
purposes of showing qualifying service; 
(2) the information and evidence that VA 
will seek to obtain on her behalf; (3) the 
information or evidence that she is 
expected to provide; and (4) request or 
tell her to provide any evidence in her 
possession that pertains to the claim. A 
copy of this notification must be 
associated with the claims folder.

2.  Contact NPRC and request re-
verification of service.  The request 
should clearly document consideration of 
all personal information not previously 
considered.  As discussed above, the 
appellant has furnished VA with an 
alternate spelling of her husband's first 
name ([redacted]), a different date of birth 
(March [redacted], 1927 and/or March [redacted], 1929), 
and a different ASN ([redacted]).  

3.  Readjudicate the appellant's claim, 
with application of all appropriate laws 
and regulations, including consideration 
of any additional information obtained as 
a result of this remand.  If the decision 
with respect to the claim remains adverse 
to the appellant, she should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

